Citation Nr: 1003897	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 
1969, including service in the Republic of Vietnam from 
August 1967 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the Veteran's service 
connection claim for a skin condition described as xerosis 
affecting the bilateral arms, legs and back.

In April 2009, the Board remanded this matter for additional 
development and adjudication.


FINDING OF FACT

The Veteran has a current skin condition that had its onset 
in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
condition have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.   
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Federal Circuit has held that "[l]ay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption 
requires that the veteran actually stepped foot on land in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-
97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Background

The Veteran contends that he is entitled to a grant of 
service connection for a skin condition as his current 
condition was caused by service in Vietnam, including his 
exposure to Agent Orange.  In addition, he argues that he has 
suffered from the condition continuously since service.

The Veteran's January 1967 entrance examination was negative 
for any relevant abnormalities and he denied any skin 
diseases in an accompanying report of medical history (RMH).  

A January 1969 discharge examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
any skin diseases in his accompanying RMH.  In a February 
1969 treatment note, it was reported that the Veteran 
complained of a rash between his legs that had been present 
for the past three months.  Medication had not helped.  A 
March 1969 statement of medical condition signed by the 
Veteran indicates that there had been no change in his 
medical condition since his separation examination.

A January 1985 VA dermatology examination reflected the 
Veteran's reports of suffering a rash on his feet, groin, 
buttocks and underarms intermittently since service.  This 
rash itched and was sometimes associated with boils in the 
groin area.  He has never had the rash opened or lanced but 
has taken antibiotics for the condition.  Physical 
examination noted marked dryness and scale of the plantar 
surface of the feet and toes with scale between the toes.  
Marked dryness to the skin over the feet and legs and some 
hyperpigmentation in the inguinal crease were noted.  Dryness 
and scaling in both axillae (underarms) were also noted.  
Physical examination was negative for pustular or furuncles 
in the pubic or buttock area.  Following this examination, 
diagnoses of marked tinea pedis, irritant type dermatitis in 
the axillae, and asteatotic eczema over the legs and feet 
were made.  Furunculosis (boils) in the pubic area and 
buttocks area were noted by history but were not present on 
examination.

A January 2001 private treatment note indicated that there 
was some "breakdown" in the Veteran's right lower calf 
where he had the laceration back in August.  Physical 
examination noted a red area on the lower calf with a 
"little bit" of edema.  An assessment of leg breakdown with 
secondary cellulitis was made.  Red, dry scaly skin on his 
leg and an assessment of xerosis were noted in a February 
2001 private treatment note.

A very scaly chronic appearing eruption on both lower legs to 
above the knees was noted in an August 2001 VA treatment 
note.  An assessment of primarily stasis dermatitis was made 
and a course of steroids was prescribed.

The Veteran denied chemical contact with his skin or 
organophosphates exposure in an October 2001 VA treatment 
note.  Physical examination noted interdigital cracking of 
his hands, particularly on the right, and chronic skin 
changes of the right leg.  No active ulcerations were noted.  
An assessment of chronic stasis dermatitis was made and a 
topical cream was prescribed.

A May 2002 VA dermatology consultation reflects the Veteran's 
reports of cracking between his fingers in both hands for the 
past year or two.  He also reported dryness of the lower legs 
and scaling between his toes and plantar aspects of his feet.  
Physical examination noted cracking and fissuring in the 
interdigital areas of both hands and between his toes 
bilaterally.  There was moccasin type of distribution of 
scale on the plantar aspects of both his feet.  Scaling and 
hyperpigmentation from the knees down were also noted.  A KOH 
test was positive for hyphae between the toes but negative on 
the hands.  An assessment of hand dermatitis, probably atopic 
tendencies, was made and various topical creams were 
prescribed.

Chronic generalized dermatitis with pigment changes was 
diagnosed in a December 2002 VA treatment note.  

Moderate xerosis of the lower extremities with healing 
superficial ulcerations on the mid-anterior right leg were 
noted in a July 2003 VA treatment note.

Chronic xerosis and eczema were assessed in a May 2005 VA 
treatment note.  Moderately severe xerosis and multiple 
hyperpigmented macules on the bilateral lower extremities, 
worse on the right than the left, were noted on physical 
examination.  Chronic skin changes of the interdigital spaces 
and dorsum of the hands were also noted.

A June 2005 VA dermatology consultation note reports 
bilateral hand dryness and bilateral lower extremity 
ichthyosis.  Scaly feet with dystrophic nails were also noted 
on physical examination.  Diagnoses of onychomycosis and 
xerosis were made and the examiner noted that these 
conditions were not "easily related to [A]gent [O]range 
since [they] can affect anyone."

A July 2009 VA dermatology examination reflected the 
Veteran's reports of suffering a rash on his extremities 
beginning in service.  He reported that since service, there 
has been pain and pruritus associated with his rash and he 
has treated the condition while a variety of topical creams.  
This skin condition had been diagnosed as dermatitis in the 
past.  Physical examination noted hyperpigmentation and dark 
scaly lesions on his forearms, hands and lower legs.  
Following a reported review of the Veteran's claims file the 
examiner opined that it was less likely than not that the 
current dermatitis condition originated during his military 
service.  The examiner based this opinion on the fact that 
there was only one entry with regard to a skin rash in 
service, and no skin condition was reported at the time of 
the examination for separation from service.

Analysis

The Veteran has a current disability as he has been diagnosed 
with a variety of skin conditions, including dermatitis and 
xerosis.  The record also shows a skin disease in service.  
The service treatment records showing treatment for a rash, 
and the Veteran's statements substantiate that there was an 
in-service disease.

In order for the Veteran's current skin condition to be 
recognized as service connected, the diagnosed skin condition 
must be linked to the disease in service.  Shedden, Hickson.  

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam and is therefore presumed 
to have been exposed to Agent Orange.  However, presumptive 
service connection is not warranted as dermatitis or xerosis 
are not among the diseases subject to presumptive service 
connection on the basis of exposure to Agent Orange.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The evidence in favor of a link between the current 
disability and service consists of the Veteran's reports of a 
continuity of symptomatology since service.  The evidence 
against such a link consists of the opinion of the VA 
examiner and the lack of any supporting medical evidence of a 
skin condition in the years between 1969 and 1985.

The VA examiner's opinion reflects no consideration of the 
January 1985 VA examination, or of the Veteran's reports of 
continuity.  An opinion made without consideration of the 
Veteran's reports is of little probative value.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The examiner relied on 
the fact that a skin condition was not reported at the 
examination for separation from service; however, the 
treatment for a skin rash was documented in a service 
treatment record created after that examination.  

While the record between 1969 and 1985 does not show the 
presence or absence of a skin condition, the Veteran reported 
in an August 1984 claim that he had been treated by a private 
physician since 1969 for the skin condition.  Further, a skin 
condition is manifested by symptoms observable by a lay 
person.  Hence, the Veteran's reports of a continuity of 
symptomatology are competent evidence of a nexus between the 
current disability and service.  Jandreau, Buchanan.

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the grant of service connection for a skin 
condition, eczema and xerosis, are met.  38 U.S.C.A. 
§5107(b).


ORDER

Entitlement to service connection for a skin condition, to 
include eczema and xerosis, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


